GIGNOUX, District Judge.
This matter comes before the Court on. the petition of the trustee in bankruptcy for review of an order of the referee in. bankruptcy dated October 24, 1957 granting a motion for summary judgment filed, by National Cash Register Company on. a petition to reclaim.
The referee’s opinion fully states the-facts and, in the view of this Court, is entirely correct in its conclusions as to> the law applicable thereto. This Court, has nothing to add to what the referee-has said except to comment upon his suggested interpretation of the rights of a. trustee in bankruptcy under § 70, sub. c-of the Bankruptcy Act. The trustee, in-defending against the motion for summary judgment below and in support of' this petition for review, has relied exclusively upon § 70, sub. e of the Bankruptcy Act, and this Court deems it unnecessary to discuss the rights of a trustee under § 70, sub. c of the Act or the interpretation of such rights in Constance v.. Harvey, 2 Cir., 1954, 215 F.2d 571, certiorari denied, 1955, 348 U.S. 913, 75 S. Ct. 294, 99 L.Ed. 716, and Conti v. Yolper, 2 Cir., 1956, 229 F.2d 317. With, this exception, the opinion of the referee-is adopted as the opinion of this Court,, and the order of the referee is affirmed..